Citation Nr: 0101996	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  98-03 547A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
January 1998 Board decision which denied a claim of 
entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Moving Party Represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to July 
1987.

In November 2000, the Board denied a motion by the veteran 
alleging CUE in an earlier Board decision dated in January 
1998.  The purpose of this decision is to vacate the Board's 
November 2000 decision.


FINDINGS OF FACT

1.  In January 1998, the Board denied the veteran's claim of 
entitlement to service connection for a cervical spine 
disorder. 

2.  In December 1998, the veteran submitted a Notice of 
Appeal of the Board's January 1998 decision to the United 
States Court of Appeals for Veterans Claims (the Court).  

3.  In May 2000, the Court dismissed the veteran's appeal.  

4.  In August 2000, the veteran filed a Notice of Appeal with 
the United States Court of Appeals for the Federal Circuit. 

5.  In November 2000, the Board issued a decision denying the 
veteran's motion alleging CUE in the January 1998 Board 
decision.


CONCLUSION OF LAW

The Board's January 1998 decision is not final; thus, the 
Board did not have jurisdiction in November 2000 to 
adjudicate the veteran's motion alleging CUE in the January 
1998 decision.  38 U.S.C.A. §§ 7266, 7291 (West 1991); see 
Curtis v. West, 13 Vet. App. 114, 116 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision by the Board may be vacated at any time upon 
request of the veteran, or on the Board's own motion.  38 
U.S.C.A. § 7104(a); 38 C.F.R. § 20.904.  For the reasons and 
bases set forth below, the Board has determined that its 
November 2000 decision denying the veteran's motion alleging 
CUE in an earlier Board decision must be vacated.

Procedural Background

The record reflects that in January 1998, the Board denied a 
claim of entitlement to service connection for a cervical 
spine disorder.  Thereafter, in December 1998, the veteran 
submitted a Notice of Appeal of the Board's January 1998 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).

In May 2000, the Court dismissed the veteran's claim.  In 
essence, the Court determined that it lacked jurisdiction 
over the veteran's appeal because he had failed to file a 
Notice of Appeal within the 120 days of notification of the 
Board's decision as required under 38 U.S.C.A. § 7266 (West 
1991).  The veteran subsequently filed a motion for 
reconsideration of this dismissal, which was denied by the 
Court in June 2000.  

Thereafter, in August 2000, the veteran filed a Notice of 
Appeal with the United States Court of Appeals for the 
Federal Circuit.  To the Board's knowledge, no decision has 
since been issued by the Federal Circuit regarding the 
veteran's appeal.

As noted above, the Board issued a decision in November 2000 
denying the veteran's motion alleging CUE in the January 1998 
Board decision.


Analysis

In general, Board decisions are final.  38 U.S.C.A. § 7104 
(West 1991); 38 C.F.R. § 20.1100 (2000).  However, such 
decisions are not considered final if the veteran has 
appealed that decision to a higher court (such as the United 
States Court of Appeals for Veterans Claims or the United 
States Court of Appeals for the Federal Circuit), and that 
higher court has not yet issued a final disposition regarding 
the appeal.  38 U.S.C.A. §§ 7266, 7291 (West 1991); see 
Curtis v. West, 13 Vet. App. 114, 116 (1999) [noting that a 
Board decision had not yet become final because an appeal of 
that decision was pending before the Court].

When the Board issued its decision in November 2000 denying 
the veteran's motion for CUE, it was of the belief that its 
January 1998 decision had become final and thus it had 
jurisdiction to rule on the veteran's CUE motion.  See 38 
C.F.R. § 20.1400 (2000).  The Board's belief was based on the 
May 2000 dismissal of the veteran's appeal by the Court.  At 
the time of its November 2000 decision, the Board was unaware 
that the veteran had subsequently appealed the Court's 
decision regarding the Board's January 1998 decision to the 
Federal Circuit, rendering the January 1998 Board decision 
non-final. 

In Curtis, the Court held that the finality of a Board 
decision was a prerequisite to a review of that decision for 
CUE.  See Curtis, 13 Vet. App. at 116 (citing to Norris v. 
West, 12 Vet. App. 413, 422 (1999).  As noted above, the 
Court further determined that a Board decision does not 
become final so long as an appeal of that decision is pending 
before a higher court.

Because the veteran has filed a Notice of Appeal with the 
Federal Circuit regarding the Board's January 1998 decision, 
and because that appeal is still pending, the Board's January 
1998 decision is not considered final.  So long as that 
appeal remains pending, the Board does not possess 
jurisdiction to review the veteran's motion alleging CUE in 
the January 1998 decision.  The Board's November 2000 
decision reviewing the veteran's motion alleging CUE must 
therefore be vacated.  See 38 C.F.R. § 20.904.

ORDER

The Board's November 2000 decision denying a motion by the 
veteran alleging CUE in an earlier Board decision dated in 
January 1998 is vacated.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This vacate decision 
does not constitute a decision of the Board on the merits of 
your appeal.



